Citation Nr: 0722355	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-01 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to special monthly compensation based on loss 
of use of the left hand under 38 U.S.C.A. § 1114(k).

2.  Entitlement to an automobile allowance or special 
automotive adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to June 
1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Detroit, Michigan.  The Board 
remanded this issue for additional development in July 2006; 
the requested actions are now complete and this matter is 
again before the Board for appellate review.

The automobile adaptive equipment claim is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The competent medical evidence fails to show the veteran's 
service-connected left shoulder disability results in the 
functional loss of use of his left hand.


CONCLUSION OF LAW

The requirements for special monthly compensation based on 
loss of use of the left hand are not met. 38 U.S.C.A. § 1114 
(West 2002); 38 C.F.R. § 3.350 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Further, the United States Court of Appeals for Veterans 
Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" VA therefore is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Because the Court's decision 
is premised on the five elements of a service connection 
claim, it is the consensus opinion within the VA that the 
analysis employed can be analogously applied to any matter 
that involves any one of the five elements of a "service 
connection" claim, to include an increased rating claim.

The veteran was issued a letter in July 2006 which mistakenly 
notified him of the evidence required to substantiate 
entitlement to special monthly compensation based on the need 
of aid and attendance of another.  However, the veteran is 
seeking entitlement to special monthly compensation based on 
loss of use of his left hand.  The letter also informed him 
of the evidence required to support a claim of entitlement to 
an automobile allowance or adaptive equipment, which included 
notice of the necessity of submitting evidence that his 
service-connected disability resulted in loss of use of a 
hand.  As such, the Board finds that the veteran has received 
actual knowledge of the need to submit such evidence and, in 
light of the veteran's arguments, concludes that this error 
was harmless and nonprejudicial.  

The July 2006 letter also informed him of his and VA's 
respective duties for obtaining evidence, of potential 
effective date criteria, and requested he submit any evidence 
in his possession not previously considered.  The veteran 
responded he had no other information or evidence to give VA 
to substantiate his claim.  See September 2006 
correspondence.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial AOJ decision on a 
claim for VA benefits.  Although notice was provided to the 
appellant after the initial adjudication, corrective notice 
was issued to which the veteran was afforded the opportunity 
to respond.  The content of the notice provided to the 
appellant complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the appellant been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
private and VA medical evidence.  The veteran was afforded a 
VA examination in March 2002 and March 2003.  A transcript of 
a hearing held at the RO in February 2003 is of record.  The 
Board has carefully reviewed the record and concludes the 
veteran has not identified further evidence not already of 
record for which he has not been afforded the opportunity to 
either submit or authorize VA to obtain.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest there is any outstanding evidence with respect to the 
veteran's claim which VA has been authorized to obtain.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran.  Essentially, all available 
evidence that could substantiate the claim has been obtained.

Special Monthly Compensation Claim

Special monthly compensation is a special statutory award 
that may be granted in addition to awards based on the 
schedular evaluations assigned for service-connected 
disabilities.  The veteran is service-connected for a status-
post left shoulder hemiarthroplasty.  See March 2001 rating 
decision.  He argues that his service-connected left shoulder 
disability results in loss of use of his left hand such that 
special monthly compensation should be assigned.  See 
February 2003 hearing transcript (veteran testified he had 
limited use and movement of his shoulder and he had no 
control to be able to use his left hand).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the instant claim.  

An additional monthly payment is authorized when a veteran 
has suffered from the anatomical loss or loss of use of one 
hand.  See 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2006).  The determination will be made on the 
basis of the actual remaining function, such as the acts of 
grasping and manipulation, of the hand.  38 C.F.R. § 4.63 
(2006).  Loss of use of the hand will be held to exist when 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow with the use of a suitable 
prosthetic appliance.  38 C.F.R. § 3.350(a)(2) (2006).  Loss 
of use of a hand may also be conceded if there is complete 
ankylosis of two major joints of an upper extremity.  Id.

An August 2001 VA letter indicates the veteran was evaluated 
in August 2001 for the pain he was experiencing in his left 
shoulder since he acutely injured it in June.  The letter 
indicates a June 2001 ultrasound evaluation showed a complete 
tear of the supraspinatus tendon and at the time of 
examination by the orthopedists, he was found to have severe 
pain with all range of motion maneuvers of the left arm, and 
strength of the arm was unable to be evaluated due to pain.  
The letter indicates the veteran had a decrease in the 
functionality of the left arm due to his rotator cuff tear.  

In November 2001 the veteran was issued a power wheelchair to 
replace his electric cart as the new shoulder injury 
prevented the use of the left upper extremity.  A January 
2002 occupational therapy consultation note indicates the 
left shoulder pain was tolerable when the arm was steady 
against the veteran's chest and shows that the veteran needed 
to wear a sling at all times when not lying down.  The 
veteran underwent VA examination in March 2002 and the 
resulting report shows he had atrophy of the deltoid muscles 
of the left shoulder and moderate tenderness on the anterior 
part of the shoulder.  The report shows he had no muscle 
atrophy of the upper arm or forearm muscles as compared to 
that on the right side.  Upon examination, he had active 
abduction of 35 degrees with complaints of pain, forward 
flexion to 30 degrees, external rotation to 10 degrees, and 
internal rotation to zero degrees.  Passively he had 70 
degrees of abduction with complaints of pain, forward flexion 
to 45 degrees with complaint of pain, external rotation to 10 
degrees, and internal rotation to zero degrees.  The 
examination report reflects that objectively the examiner 
believed there was no functional impairment of the left hand 
but that the left shoulder manifested moderate functional 
impairment with painful limitation of motion.

An October 2002 VA letter indicates the veteran was followed 
by the VA medical facility for his health problems that 
included chronic left wrist pain and that in 1996 he had had 
a fusion of the wrist and then had the removal of excessive 
tendon tissue.  The letter indicates the veteran's then-
recent shoulder surgery aggravated his wrist pain and that he 
continued to experience pain in the left wrist that was 
worsened by gripping and turning the steering wheel of his 
car.  No improvement of his problem was anticipated.  See 
also February 2003 (letter from same VA physician's assistant 
with duplicative information).

A March 2003 VA joints examination report shows the veteran 
complained of lack of strength in the left hand and he found 
it difficult to drive and pick up things.  The report shows 
he kept his left arm in a sling.  The examiner indicated it 
was not likely that the veteran's left hand and wrist 
complaints were related to his left shoulder surgery.  See 
also March 2003 VA peripheral nerves examination report and 
addendum (review of electromyography showed normal upper 
extremity and motor weakness was related to post-operative 
carpal tunnel).  A May 2003 electroneuromyography report 
indicates there was no evidence of upper extremity left-sided 
radiculopathy; there was decreased amplitude in the ulnar 
sensory nerve at the wrist that may be related to swelling in 
the wrist area which was of unknown clinical significance.

A December 2003 VA medical record shows the veteran suffered 
a cerebral vascular accident which caused left-sided 
weakness.  A February 2004 VA progress note indicates the 
veteran's left upper extremity had limited active range of 
motion and that weakness and pain accompanied shoulder 
movements which prevented 
the veteran from doing bilateral tasks.  The note indicates 
the veteran was able to use his left hand without using the 
shoulder but fine motor coordination was decreased.  The note 
also indicates the veteran wore a sling to decrease shoulder 
pain on "bad days."

The Board concludes that the competent evidence of record 
does not show the veteran has loss of use of his left hand 
due to his service-connected left shoulder disability.  While 
the record is indicative of some weakness and loss of 
function of the hand, the competent medical opinions and 
associated testing results detailed above fail to reveal an 
association between the veterans's left shoulder disability 
and his left hand symptoms.  As such, the Board will not 
discuss whether the veteran has actual loss of use of his 
left hand, only whether the service-connected disability 
results in loss of use.  While the evidence indicates the 
veteran wears a sling to decrease shoulder pain, the 
competent medical evidence does not suggest this approximates 
no remaining, effective function of the left hand.  As a 
practical matter, a lay person can understand that the use of 
a sling may decrease the frequency of use of the left hand, 
but the competent evidence does not show he has no functional 
use of his left hand due to his left shoulder.  Accordingly, 
the weight of the evidence is against his claim of 
entitlement to special monthly compensation for loss of use 
of a hand and this appeal is denied.


ORDER

Special monthly compensation based on loss of use of the left 
hand under 38 U.S.C.A. § 1114(k) is denied.


REMAND

As for the veteran's automobile allowance or special adaptive 
equipment claim, the Board remanded the issue in July 2006 
for compliance with Manlicon v. West.  12 Vet. App. 238 
(1999) (the Court indicated that in a case in which a 
appellant expressed disagreement in writing with a decision 
by an agency of original jurisdiction and the agency of 
original jurisdiction failed to issue a SOC, the Board should 
remand the matter for issuance of an SOC).  The issue was 
included in the November 2006 supplemental statement of the 
case (SSOC), but the veteran was not notified of the 
necessity of filing a substantive appeal for this issue if he 
wanted the Board to review it.  In Stegall v. West, 11 Vet. 
App. 268, 271 (1998), the Court held that where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance, which is neither optional nor discretionary.  As 
such, the Board has no choice but to remand the claim for 
compliance with the July 2006 remand, and to afford the 
veteran the opportunity to complete an appeal in this regard 
if he so desires.  See also 38 C.F.R. § 20.101(d) (2006).

Accordingly, this case is REMANDED for the following action:

A statement of the case should be issued 
to the veteran concerning the claim of 
entitlement to an automobile allowance or 
special automotive adaptive equipment.  
The veteran should be advised of the 
necessity of filing a timely substantive 
appeal if he wants the Board to consider 
this issue.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


